FILED
                            UNITED STATES DISTRICT COURT                                   MAR 182009
                            FOR THE DISTRICT OF COLUMBIA                             NANCY MAYER WHITTINGTON CLERIc
                                                                                           U.S. DISTRICT COUIn"


IRENE MOORE,                           )
                                       )
               Plaintiff,              )
                                       )
       v.                              )
                                       )
                                                  Civil Action No.
                                                                            u9 0518
DEPARTMENT OF JUSTICE,                 )
                                       )
               Defendant.              )


                      MEMORANDUM AND ORDER STAYING CASE

       This matter comes before the Court upon review of the pro se complaint and application

to proceed in forma pauperis. The application will be granted, but the case must be stayed for

the following reasons.

       Plaintiff claims that she was discriminated against when she was terminated from her

employment as a Secretary at the United States Department of Justice, Criminal Division, on the

basis of her race and age and in retaliation for pursuing a discrimination claim with the Equal

Employment Opportunity Commission ("EEOC"). The Court presumes that plaintiff brings this

action under Title VII of the Civil Rights Act of 1964,42 U.S.c. § 2000 et seq., and the Age

Discrimination in Employment Act, see 29 U.S.C. § 621 et seq.

       The issuance of a right to sue letter from the EEOC is a condition precedent to the filing

of an action such as this in federal court. 42 U.S.C. §§ 2000e-5(f), 2000e-16(d). In the absence

of the issuance of a right to sue letter within 180 days of filing charges with the agency, the

plaintiff is obligated to request that such a letter be issued. See 29 C.F.R. § 1601.28.



                                                  1
       Accordingly, it is hereby

       ORDERED that plaintiffs application to proceed in forma pauperis is GRANTED; and it

IS


       FURTHER ORDERED that this matter is STAYED, and it is

       FURTHER ORDERED that, within 30 days of the date of entry ofthis Order, plaintiff

must provide the Court with a right to sue letter indicating a final determination ofplaintiffs

charge by the agency. Failure to do so will result in the dismissal of this matter.

       SO ORDERED.




                                                 2